In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus and was considered in a manner prescribed by law. Upon consideration of relator’s motion for stay and motion for peremptory writ,
IT IS ORDERED by the court that said motion for stay be, and the same is hereby, denied, effective February 1, 1993.
IT IS FURTHER ORDERED by the court that said motion for peremptory writ be, and the same is hereby, denied, effective February 1, 1993.
Douglas, F.E. Sweeney and Pfeifer, JJ., would also dismiss the cause.